Allowable Subject Matter
	Claims 113-167 are allowed.

Closest references found:
("10888229")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
patient monitor comprising one or more physiological sensors configured to obtain physiological data from a patient, the patient monitor being configured to perform a close proximity wireless communication protocol; and the computing device comprising a receiver and a transmitter configured to establish a communication channel with the patient monitor via the close proximity wireless communication protocol, the computing device further comprising: a sensor configured to detect at least one feature from an immediate environment of the patient monitor, and at least one processor and a non-transitory computer readable storage medium encoded with a computer program comprising instructions that, when executed, cause the processor to perform operations comprising: requesting connection between the patient monitor and the computing device based at least in part on the at least one feature of the immediate environment, determining whether spatial localization is achieved between the patient monitor and the computing device based at least in part on the at least one feature of the immediate environment, confirming a mutual authentication between the computing device and the patient monitor based at least in part on the spatial localization, and establishing the communication channel between the patient monitor and the computing device for exchanging patient data including the obtained physiological data from the patient monitor

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649